Citation Nr: 0511756	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  94-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to direct or secondary service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to July 
1990.

This appeal is from an August 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which decided that new and material 
evidence had not been submitted to reopen a previously-denied 
claim of entitlement to service connection for a low back 
disability.  In December 1996, the Board of Veterans' Appeals 
reopened the claim and remanded it to the RO for further 
development.  In August 1998, the Board denied the claim of 
entitlement to service connection, addressing the two 
theories of entitlement as styled in the issue, above.  The 
veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court), which in April 
2001 vacated the Board's August 1998 decision and remanded 
the claim for further review.  In May 2002, the Board again 
denied the claim.  In May 2002, the Court again vacated and 
remanded the case, in February 2003, the Court again vacated 
the Board's decision and remanded the case to the Board for 
further action.  The Board remanded the case again in August 
2003 to implement certain terms of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The case is again before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board cannot decide this case on the medical evidence of 
record.  Twice in 1994 a VA orthopedist attributed the 
veteran's low back complaints to a service-connected 
condition.  In a July 1997 addendum to a February 1997 
report, a VA compensation examiner opined there is no 
association between the veteran's back pain and any service-
connected condition.  The February 1997 examination report 
did not state a diagnosis for the low back or that there is 
no diagnosable cause of the veteran's complaints of pain.

The Board must weigh the evidence, finding as to the 
credibility and probative value of currently conflicting 
medical opinions.  The veteran has not had a back x ray since 
July 1993, and the most recent examination is without a 
diagnosis regarding the veteran's low back.  Another 
examination, with an x ray study, and a more complete 
discussion of the probable causes of the veteran's low back 
complaints and the potential contribution of service-
connected conditions to those complaints will greatly assist 
in the correct resolution of this case.  An informed report 
will be based on the examiner's familiarity with the 
veteran's medical records, including the February and April 
1994 VA orthopedic clinic records and the February 1997 
compensation examiner's February and July 1997 reports.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  Provide the 
examiner with the claims file.

?	The examiner is to review the 
veteran's service medical records, 
post-service treatment records, and 
note well the February and April 
1994 VA orthopedist's progress notes 
and the February and July VA 
compensation examiner's reports.

?	After taking a clinical history and 
performing clinical examination and 
current x ray study, and any other 
diagnostic tests clinically 
indicated, the examiner is to 
diagnose the veteran's current low 
back status, or report that the 
veteran does not have a diagnosable 
low back condition.

?	If the examiner finds and diagnosis 
current pathology, the examiner is 
to provide an opinion whether there 
is a less than, equal to, or greater 
than 50 percent probability that 
current disability from the low back 
is caused or aggravated by the 
veteran's service-connected 
bilateral knee conditions or by his 
service-connected residuals of a 
left foot injury, or the combined 
affects of any of the service-
connected knee and left foot 
conditions.

2.  Readjudicate the claim.  If it 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




